MEMORANDUM OF DECISION.
Stephen B. appeals from a judgment of the Superior Court (Somerset County) affirming the adjudication of guilt and the disposition of the District Court (Skowhegan), sitting as the Juvenile Court, on two counts of theft, 17-A M.R.S.A. § 353 (1983) and one count of burglary, 17-A M.R.S.A. § 401 (1983 & Supp.1985). At the outset, we note that this Court lacks jurisdiction to consider the propriety of the dispositional order of the Juvenile Court. 15 M.R.S.A. § 3407(2)(A) (Supp.1985); State v. Roy E.S., 440 A.2d 1025, 1027 (Me.1982). The Superior Court’s conclusion that the Juvenile Court did not abuse its discretion in sentencing the juvenile is final and we, therefore, decline to review Stephen B.’s claims of error regarding his sentence.
In reviewing the merits of the juvenile’s remaining arguments on the adjudication portion of the proceedings, we attach no presumptive validity to the Superi- or Court’s order and independently review the record made in the Juvenile Court. State v. Roy E.S., 440 A.2d at 1027. Stephen B. argues (1) that the evidence was insufficient, (2) that the court improperly evaluated the credibility of the testifying accomplices and (3) that the District Court improperly restricted his cross-examination of one of the accomplices. We find no merit in any of these contentions and, as a result, affirm the Juvenile Court’s adjudication.
The entry is:
Judgment affirmed.
All concurring.